Detailed Action
1. This Office Action is submitted in response to the Application filed 4-10-2020, wherein claims 1-6 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
2. Claims 1-6 are allowed.

Examiner’s statement of reasons for allowance
3.The following is an examiner’s statement of reasons for allowance:
The claims in the instant application are deemed to be directed to a nonobvious improvement over the inventor’s own work, USPN 10,877,165, which teaches a container formed with a neutron shielded body containing sintered Lithium Fluoride (LiF), except that the independent claims of USPN 10,877,165 fail to teach using shielding plates whose edge portions are abutted and joined to each other, as described at pages 23-27 of the applicant’s specification.
Although the prior art also discloses using neutron shields made with LiF. See for example, USPN 3,452,197; USPN 8,710,476; USPN 7,714,297 and USPN 10,458,930, there is no motivation to combine these or any prior art references in order to obtain the claimed invention. 
4. Claim 1 is allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest a box-type structure comprising shielding plates made of a sintered 
5. Claims 2-6 are allowed by virtue of their dependency upon allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   

        Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
PJ
May 7, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881